           Case 1:20-cv-10565-LJL Document 5 Filed 01/13/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 AYLEEN L. JAMES,

                                   Plaintiff,

                       -against-                                    20-CV-10565 (LJL)

 BOROUGH OF MANHATTAN COMMUNITY                                   ORDER OF SERVICE
 COLLEGE, CITY UNIVERSITY OF NEW
 YORK; EVA KOLBUSZ-KIJINE,

                                   Defendants.

LEWIS LIMAN, United States District Judge:

       Plaintiff brings this pro se action under Title VII of the Civil Rights Act of 1964; the Age

Discrimination in Employment Act of 1967; 42 U.S.C. § 1981; and the New York State and City

Human Rights Laws, alleging that her employer discriminated against her based on her race, age,

and sex. By order dated January 5, 2021, the Court granted Plaintiff’s request to proceed in

forma pauperis (“IFP”).

                                            DISCUSSION

       Because Plaintiff has been granted permission to proceed IFP, she is entitled to rely on

the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123

n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve

all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals

Service to serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal

Rules of Civil Procedure generally requires that the summons and complaint be served within 90

days of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summonses and complaint until the Court reviewed the complaint and ordered that summonses

be issued. The Court therefore extends the time to serve until 90 days after the date the
           Case 1:20-cv-10565-LJL Document 5 Filed 01/13/21 Page 2 of 4




summonses are issued. If the complaint is not served within that time, Plaintiff should request an

extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that

it is the plaintiff’s responsibility to request an extension of time for service); see also Murray v.

Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides

the information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

        To allow Plaintiff to effect service on Defendants Borough of Manhattan Community

College and Eva Kolbusz-Kijine through the U.S. Marshals Service, the Clerk of Court is

instructed to fill out a U.S. Marshals Service Process Receipt and Return form (“USM-285

form”) for each of these defendants. The Clerk of Court is further instructed to issue summonses

and deliver to the Marshals Service all the paperwork necessary for the Marshals Service to

effect service upon these defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

        The Clerk of Court is further instructed to issue summonses, complete the USM-285

forms with the addresses for the Borough of Manhattan Community College and Eva Kolbusz-

Kijine, and deliver to the U.S. Marshals Service all documents necessary to effect service on

these defendants.

        In light of the current global health crisis, parties proceeding pro se are encouraged to

submit all filings by email to Temporary_Pro_Se_Filing@nysd.uscourts.gov. Pro se parties also

                                                   2
           Case 1:20-cv-10565-LJL Document 5 Filed 01/13/21 Page 3 of 4




are encouraged to consent to receive all court documents electronically. A consent to electronic

service form is available on the Court’s website. Pro se parties who are unable to use email may

submit documents by regular mail or in person at the drop box located at the U.S. Courthouses in

Manhattan (500 Pearl Street) and White Plains (300 Quarropas Street). For more information,

including instructions on this new email service for pro se parties, please visit the Court’s

website at nysd.uscourts.gov.

       SO ORDERED.

 Dated:    January 13, 2021
           New York, New York

                                                                LEWIS LIMAN
                                                           United States District Judge




                                                  3
Case 1:20-cv-10565-LJL Document 5 Filed 01/13/21 Page 4 of 4




          DEFENDANTS AND SERVICE ADDRESSES

   Borough of Manhattan Community College
   199 Chambers Street
   New York, NY 10007

   Eva Kolbusz-Kijine
   Borough of Manhattan Community College
   199 Chambers Street
   New York, NY 10007
